             Case 4:19-cv-04079-JSW Document 24 Filed 10/24/19 Page 1 of 4



 1 JOHN R. FABRY
   Pro Hac Vice
 2 JFabry@carlsonattorneys.com
   LUIS MUNOZ
 3 Pro Hac Vice
   LMunoz@carlsonattorneys.com
 4 THE CARLSON LAW FIRM, P.C.
   1717 N. Interstate Highway 35, Suite 305
 5 Round Rock, Texas 78664
   Telephone: (512) 671-7277
 6 F: (512) 238-0275

 7 ARI MOSS
   Bar No. 238579
 8 MOSS BOLLINGER, LLP
   15300 Ventura Blvd., Ste. 207
 9 Sherman Oaks, California 91403
   Telephone: (310) 982-2984
10 F: (818) 963-5954
   Email: ari@mossbollinger.com
11
   ATTORNEYS FOR PLAINTIFFS
12

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                   OAKLAND DIVISION
15
     MARIA ALVAREZ, ET AL.
16                                                          CASE NO.: 4:19-cv-04079-JSW
                   Plaintiffs,
17
           VS.                                              JOINT STIPULATION TO AMEND
18                                                          BRIEFING SCHEDULE ON
                                                            DEFENDANTS’ 12(b)(6) MOTION TO
   ADTALEM GLOBAL EDUCATION, INC.                           DISMISS
19 formerly known as DEVRY EDUCATION

20 GROUP, INC.; DEVRY UNIVERSITY,                           [Accompanying Documents: Proposed
   INC.; and DOES 1 through 10                              Order]
21
               Defendants.
22

23

24         Pursuant to Civil Local Rules 6-1(a), 6-1(b) and 7-12, Plaintiffs and Defendants
25 respectfully submit this Joint Stipulation to Amend Briefing Schedule on Defendants’ 12(b)(6)

26 Motion to Dismiss and state as follows:
27         WHEREAS, Defendants filed a Rule 12(b)(6) motion to dismiss on October 1, 2019;
28
                                                        1
           JT. STIPULATION TO AMEND BRIEFING SCHEDULE ON 12(B)(6) MOTION TO DISMISS   No. 19 Civ. 04079 (JSW)
               Case 4:19-cv-04079-JSW Document 24 Filed 10/24/19 Page 2 of 4



 1           WHEREAS, pursuant to the Court’s October 15, 2019 Order, Plaintiffs’ response to

 2 Defendants’ motion was due October 22, 2019;

 3           WHEREAS, on October 22, 2019, Plaintiffs timely filed a response which was

 4 inadvertently over the page limit as required by this Court’s Standing Order;

 5           WHEREAS, on October 23, 2019, the Parties conferred regarding Plaintiffs’ response

 6 brief;

 7           WHEREAS, the Parties have agreed that Plaintiffs may have until October 25, 2019 to file

 8 an amended response that conforms to the page limitations set forth in this Court’s Standing Order,

 9 and that Defendants’ reply to the amended response shall be filed on November 1, 2019;

10           WHEREAS, good cause exists for amending the briefing schedule to allow Plaintiffs to

11 file an amended response that conforms to the Court’s page limitations and allow Defendants

12 sufficient time to reply;

13           WHEREAS, there has been one previous time modification in this case, by stipulation and

14 subsequent Court Order;

15           WHEREAS, the hearing on Defendants’ motion to dismiss has been set for December 20,

16 2019 and this request for time modification is timely filed—well over fourteen (14) days prior to

17 the hearing, pursuant to Civil Local Rule 6-1(b);

18           WHEREAS, amending the briefing schedule will not prejudice the parties or the Court and
19 will not affect the Court’s schedule for this case other than the deadline for Defendants’ reply;

20           NOW, THEREFORE, pursuant to Local Rules 6-1(a), 6-1(b), and 7-12, the Parties submit

21 this Joint Stipulation to Amend the Briefing Schedule .

22 Dated: October 24, 2019.

23                                                             Respectfully submitted,

24                                                             THE CARLSON LAW FIRM, P.C.
                                                               1717 N. Interstate Highway 35, Ste. 305
25
                                                               Round Rock, TX 78664
26                                                             Phone: (512) 671-7277
                                                               Fax: (512) 238-0275
27

28
                                                           2
            JT. STIPULATION TO AMEND BRIEFING SCHEDULE ON 12(B)(6) MOTION TO DISMISS   No. 19 Civ. 04079 (JSW)
        Case 4:19-cv-04079-JSW Document 24 Filed 10/24/19 Page 3 of 4



 1                                                      By:     /s/ John R. Fabry_________
                                                                JOHN R. FABRY, OF COUNSEL
 2                                                              Pro Hac Vice
                                                                jfabry@carlsonattorneys.com
 3
                                                                LUIS MUNOZ
 4                                                              Pro Hac Vice
                                                                lmunoz@carlsonattorneys.com
 5
                                                        MOSS BOLLINGER, LLP
 6                                                      15300 Ventura Blvd., Ste. 207
                                                        Sherman Oaks, California 91403
 7                                                      Phone: (310) 982-2984
                                                        Fax: (818) 963-5954
 8
                                                        By:     /s/ Ari Moss__________
 9                                                              ARI MOSS
                                                               State Bar No. 238579
10                                                             ari@mossbollinger.com

11                                                      COUNSEL FOR PLAINTIFFS

12
                                                        STEPTOE & JOHNSON LLP
13                                                      One Market Street
                                                        Spear Tower, Ste. 3900
14                                                      San Francisco, CA 94105
                                                        Phone: (415) 365-6700
15                                                      Fax: (415) 365-6699
16
                                                        By:     _/s/_Laurie Edelstein_____
17                                                              LAURIE EDELSTEIN
                                                                State Bar No. 164466
18                                                              ledelstein@Steptoe.com
19

20                                                      STEPTOE & JOHNSON LLP
                                                        1330 Connecticut Ave. N.W.
21                                                      Washington, D.C. 20036
                                                        Phone: (202) 429-3000
22                                                      Fax: (202) 429-3902
                                                        PATRICIA B. PALACIOS
23
                                                        (pro hac vice to be Filed)
24                                                      ppalacios@Steptoe.com

25
                                                        STEPTOE & JOHNSON LLP
26                                                      227 West Monroe Street, Ste. 4700
                                                        Chicago, Illinois 60606
27                                                      Phone: (312) 577-1273
28                                                      Fax: (312) 577-1370
                                                    3
     JT. STIPULATION TO AMEND BRIEFING SCHEDULE ON 12(B)(6) MOTION TO DISMISS   No. 19 Civ. 04079 (JSW)
        Case 4:19-cv-04079-JSW Document 24 Filed 10/24/19 Page 4 of 4



 1                                                      WILLIAM R. ANDRICHIK
                                                        (pro hac vice to be filed)
 2                                                      wandrichik@Steptoe.com
 3                                                      COUNSEL FOR DEFENDANTS
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    4
     JT. STIPULATION TO AMEND BRIEFING SCHEDULE ON 12(B)(6) MOTION TO DISMISS   No. 19 Civ. 04079 (JSW)
